Citation Nr: 0904102	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-16 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for 
onychomycosis.

2.  Entitlement to an initial compensable rating for anal 
fissure with a history of hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to April 
1984 and from January 1986 to October 2004.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which granted service connection and awarded 
noncompensable disability ratings for onychomycosis and anal 
fissure with a history of hemorrhoids, effective November 1, 
2004.  In August 2008, the veteran testified before the Board 
at a hearing held at the RO


FINDINGS OF FACT

1.  The veteran's onychomycosis is manifested by subjective 
complaints of itching, burning, scaling, peeling, and 
swelling.  It does not involve at least 5 percent of the 
entire body or at least 5 percent of exposed areas that are 
affected; nor has it required systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
of less than six weeks.

2.  The veteran's anal fissure with a history of hemorrhoids 
has been characterized by no more than a healed or slight 
impairment of sphincter control without leakage and mild or 
moderate hemorrhoids.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic 
Codes (DCs) 7806, 7813 (2008).

2.  The criteria for an initial compensable rating for anal 
fissure with hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, DCs 7332, 7335, 
7336 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.

In May 2008, the veteran was notified of the evidence needed 
to support his increased rating claim pursuant to Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

In May 2004, prior to the initial adjudication of the claims, 
the veteran was notified of the evidence not of record that 
was necessary to substantiate the claims.  He was told that 
he needed to provide the names of persons, agency, or company 
who had additional records to help decide his claims.  He was 
informed that VA would attempt to obtain review his claims 
and determine what additional information was needed to 
process his claims, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.

The veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in March 2006.  It is therefore inherent in the claims 
that the veteran had actual knowledge of the rating element 
of an increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  VA examinations pertinent to the claims were 
obtained in August 2004, November 2007, and December 2007.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2008).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).

Onychomycosis

The veteran's onychomycosis has been rated as noncompensable 
under DC 7899-7813.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires the use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2008).  When an unlisted disease, 
injury, or residual condition is encountered, requiring 
rating by analogy, the diagnostic code number will be 
assigned as follows: the first two digits will be selected 
from that part of the schedule most closely identifying the 
part, or system of the body involved, in this case, the 
musculoskeletal system, and the last two digits will be 99 
for all unlisted conditions.  Then, the disability is rated 
by analogy under a diagnostic code for a closely related 
disability that affects the same anatomical functions and has 
closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 
(2008).  DC 7813 contemplates disability due to 
dermatophytosis, or tinea barbae and directs that such 
disaibilities such as onychomycosis, or tinea pedis of the 
nails, be rated as disfigurement of the head, face or neck 
(Code 7800), scars (Code 7801-7805) or dermatitis (Code 
7806), depending upon the predominant disability.  38 C.F.R. 
§ 4.118, Diagnostic Code 7813 (2008).

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised, effective October 23, 2008.  
The Board notes that those amendments only apply to 
applications for benefits received on or after October 23, 
2008.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  While the 
veteran can request a review under these new clarified 
criteria, the veteran has not requested such a review.  
Additionally, the Board notes that there is no evidence dated 
subsequent to October 23, 2008 associated with the claims 
file.  As such, the amended regulations are not for 
application in this appeal.

Under DC 7806, a 0 percent rating will be assigned where less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas are affected, and; no more than topical therapy 
is required during the past 12-month period.  A 10 percent 
rating will be assigned where at least 5 percent, but less 
than 20 percent of the entire body or at least 5 percent, but 
less than 20 percent of exposed areas are affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is warranted where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; where systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted where more than 40 percent of the entire 
body or more than 40 percent of the exposed areas are 
affected; or where there is constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7806 (2008).

There are some disorders of the skin that have active and 
inactive stages or are subject to remission and recurrence.  
Where the evaluation of such a disability that fluctuates in 
degree of disability is at issue, an examination of the 
disability during an active stage or during an outbreak is 
required.  Ardison v. Brown, 6 Vet. App.  405 (1994); Bowers 
v. Derwinski, 2 Vet. App. 675 (1992) (the frequency and 
duration of the outbreaks and the appearance and virulence of 
them during the outbreaks must be addressed).  Thus, the 
frequency, duration, and outbreaks of skin disease 
exacerbations must be addressed and the skin disorder should 
be considered, whenever possible, at a time when it is most 
disabling.

In this case, there are service medical records, VA 
outpatient records, and a private medical report that shows 
the fluctuations in reoccurrence and the various degree of 
severity of the veteran's skin disorder during several active 
stages.  Furthermore, VA examinations of the skin were 
conducted in August 2004 and December 2007, during the 
veteran's active outbreaks.  Therefore, taking into 
consideration that there is medical evidence showing the 
veteran's skin disability was examined during various active 
stages, the Board finds that the evidence of record is 
sufficient to rate the disability under appeal.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial compensable rating for 
onychomycosis at any time during the pendency of this appeal.

Service medical records dated in May 2004 reflect that the 
veteran was treated for recurrence of a fungal infection of 
the toenails, along with peeling skin between his toes.  It 
was noted that he was last treated for the condition over one 
year ago with a three-month course of oral Itraconazole.  He 
was diagnosed with onychomycosis and was prescribed 100 
milligrams of Itraconazole, two doses administered orally, 
once a day for twelve weeks.  He was told that he would 
likely need an annual thirty-day treatment for prophylaxis in 
the future and that he could use over-the-counter (OTC) 
antifungal creams to treat his athlete's foot.

The veteran underwent a VA general medical examination in 
August 2004 at which time his onychomycosis was treated with 
Sporanox which had been prescribed several times for his 
recurring condition.  He was diagnosed with onychomycosis of 
the toenails.

An April 2006 private medical report reflects a thickening 
and discoloration of some of the veteran's toenails, 
consistent with a fungal infection.  There were also patchy 
areas of darkened pigmentation on the feet.

VA medical records include a September 2006 dermatology 
consultation report which reflects that the veteran had skin 
changes consistent with tinea pedis on the plantar and 
interdigital areas.  On examination, he had tinea of the toe 
nail, bilaterally.  Trace pretibial edema was also present 
bilaterally.  He was diagnosed with athlete's foot and was 
given a four-week prescription for Ketoconazole, a topical 
cream.  He continued to use the cream through March 2007.

The veteran was afforded a VA dermatology examination in 
December 2007.  He presented with a ten-year history of 
dystrophic toenails which had been treated daily with 
Sporanox oral therapy since 1998.  He indicated that his 
toenails normalized, but then eventually became infected 
again.  From July 2002 to October 2004, he took Sporanox for 
two months each year.  When he retired from active service in 
2004, he discontinued use of oral antifungal agents.  In 
October 2004, dystrophic toenails had returned and become 
persistent which he treated with topical antifungals for 
presumed tinea pedis infections.  On examination, there was a 
generalized white scale on the plantar aspect of the feet 
with some interdigital scaling.  The bilateral toenails had 
dystrophic changes with minimal subungual debris.  He was 
diagnosed with onychomycosis with probable tinea pedis.

In August 2008, the veteran testified that the toenail fungus 
covered more than five percent of the exposed area on the 
bottoms of his feet and that he had scaling and peeling 
during flare-ups.  He had patches of scaled material on the 
bottoms and around the rims of his feet.  He testified that 
he treated his condition with over the ccounter medication, 
alcohol, and soaks in antifungal solutions.  He denied having 
any problems freely moving his toes and denied any limitation 
of motion.  He further testified that the tissue between his 
toes swelled a bit at times with burning and itching.  He 
denied any difficulty with walking.

The Board finds that an initial compensable rating for the 
veteran's service-connected onychomycosis is not warranted at 
any time during the pendency of this appeal.  When the 
onychomycosis was active, the affected areas; the toenails, 
skin between the toes, toes, and bottoms and rims of the 
feet; were minimal and well under the requirement for a 10 
percent rating that at least 5 percent of the entire body or 
at least 5 percent of exposed areas are affected.  
Additionally, as he has never been treated with systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs, he does not meet those criteria for a 10 percent 
rating.  38 C.F.R. § 4.118, DC 7806 (2008).

The Board has considered whether any other diagnostic codes 
pertaining to the skin are applicable in this case.  The 
diagnostic codes pertaining to scars and disfigurement are 
not applicable, as the veteran's disability picture is one of 
itching and skin manifestations other than scarring.  
Therefore, a rating under Diagnostic Codes (DCs) 7800, 7801, 
and 7805 is not appropriate.  DCs 7802, 7803, and 7804 
pertain to scarring, which is not present in the instant 
case.  Accordingly, those diagnostic codes are also not 
applicable.  The veteran has not been diagnosed with any of 
the disabilities contemplated by DCs 7815-7830.  Accordingly, 
a rating under those diagnostic codes would also not be 
appropriate.

The Board recognizes the veteran's contentions as to the 
severity of his onychomycosis.  Lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. 
App. 398 (1995).  As a layperson he is not competent to 
provide opinions requiring medical knowledge, such as whether 
the current symptoms satisfy diagnostic criteria.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
Thus, his assertions are not competent medical evidence that 
provides a basis for the assignment of an initial compensable 
rating for onychomycosis.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  There is no evidence 
that the veteran has been hospitalized for treatment of his 
onychomycosis.  Neither does the record reflect, nor does the 
veteran allege any marked interference with his employment 
due to his service-connected disability.  For these reasons, 
the Board finds that referral for consideration of the 
assignment of an extraschedular rating for this disability is 
not warranted.

In sum, the Board finds that an initial compensable rating 
for onychomycosis is not warranted at any time during the 
pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Anal Fissure

The veteran's anal fissure with a history of hemorrhoids has 
been rated as noncompensable under DC 7335-7336.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires the use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2008).   DC 7335 directs that fistula in ano be rated as 
impairment of sphincter control under DC 7332 which pertains 
to stricture of rectum and anus.  DC 7336 pertains to 
hemorrhoids that are both internal and external.  38 C.F.R. 
§ 4.114, DCs 7332, 7335, 7336 (2008).  The Board can identify 
no more appropriate diagnostic code and the veteran has not 
identified one.  Butts v. Brown, 5 Vet. App. 532 (1993).  
Accordingly, the Board will proceed with an analysis of the 
veteran's disability under DCs 7332 and 7336.

Under DC 7332, a noncompensable rating is warranted for 
healed or slight impairment of sphincter control without 
leakage.  A 10 percent rating is warranted for constant 
slight, or occasional moderate leakage.  A 30 percent rating 
is warranted for occasional involuntary bowel movements, 
necessitating the wearing of a pad.  A 60 percent rating is 
warranted for extensive leakage and fairly frequent 
involuntary bowel movements.  Finally, a 100 percent rating 
is warranted for complete loss of sphincter control.  
38 C.F.R. § 4.114, DC 7332 (2008).

Under DC 7336, a noncompensable rating is warranted for 
internal or external hemorrhoids which are mild or moderate.  
A 10 percent rating is warranted for large or thrombotic, 
irreducible  hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences.  Finally, a 20 percent 
rating is warranted for hemorrhoids with persistent bleeding 
and secondary anemia, or with fissures.  38 C.F.R. § 4.114, 
DC 7336 (2008).

The veteran was afforded a VA general medical examination in 
August 2004.  Upon reviewing his chart, the examiner did not 
see any entries that pertained to hemorrhoids, but did see 
entries that pertained to anal fissures.  He did not present 
with any complaints of hemorrhoids and indicated that he had 
the condition about six weeks ago that he treated with hot 
water sitz baths and Epson salt.  He described symptoms of 
bleeding, itching, and burning.  He was diagnosed with anal 
fissures per history, resolved without residuals.  There was 
insufficient clinical evidence to warrant a diagnosis of any 
acute or chronic disorder or residuals thereof.

VA medical records dated in January 2007 reflect the 
veteran's complaints of increased episodes of anal fissure 
that lasted longer in duration.  He denied any constipation.  
On examination, there was no external anal fissure.  The 
rectal examination was deferred due to pain.  His condition 
was assessed as anal fissure.  He was given Anusol 
suppositories and was advised to take sitz baths.  In 
February 2007, he underwent a colonscopy that was negative 
for any evidence of anal fissures.

The veteran was afforded a VA rectum and anus examination in 
November 2007, at which time the examiner noted that a 
January 2007 colonscopy found no evidence of anal fissures.  
There was no history of hospitalization or surgery, trauma to 
the rectum or anus, or any injury.  He had occasional rectal 
bleeding, but there was no history of rectal prolapse, 
recurrent anal infections, proctitis, hemorrhoids, fecal 
incontinence, or perianal discharge.  He denied any anal 
itching, burning, difficulty passing stool, pain, tenesmus, 
or swelling.  He admitted having diarrhea.  On examination, 
there was no evidence of hemorrhoids, anorectal fistula, anal 
or rectal stricture, an impaired sphincter, or rectal 
prolapse.  It was noted that he was currently employed as an 
operations planner and had not lost any time from work during 
the past twelve-month period.  His condition had no effect on 
his usual occupation or daily activities.  He was not 
diagnosed with any condition, as there was no evidence of any 
significant pathology.

In August 2008, the veteran testified that he bled and had 
discharge about once a week.  He testified that his main 
problem was not hemorrhoids, but fissures that bled.  During 
flare-ups, he bled continuously for two to four days.

The Board concludes that the veteran is not entitled to a 
compensable rating under DCs 7332 or 7336, at any time during 
the pendency of this appeal.  On VA examination in November 
2007, the veteran denied any fecal incontinence.  Here, since 
the competent medical evidence does not reflect constant 
slight impairment of sphincter control, or occasional 
moderate leakage, he is not entitled to a compensable rating 
under DC 7332.  Nor is he entitled to a compensable rating 
under DC 7336.  On VA examination in November 2007, he denied 
any fecal hemorrhoids and in August 2008, he testified that 
his main complaint concerned fissures and not hemorrhoids.  
As the competent medical evidence does not reflect large or 
thrombotic irreducible hemorrhoids, with excessive redundant 
tissue, and evidencing frequent recurrences, a compensable 
rating under DC 7336 is not warranted.  38 C.F.R. § 4.118 
(2008).

The Board recognizes the veteran's contentions as to the 
severity of his disability.  Lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. 
App. 398 (1995).  As a layperson he is not competent to 
provide opinions requiring medical knowledge, such as whether 
the current symptoms satisfy diagnostic criteria.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
Thus, his assertions are not competent medical evidence that 
provides a basis for the assignment of an initial compensable 
rating for anal fissure with a history of hemorrhoids.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  There is no evidence 
that the veteran has been hospitalized for treatment of his 
anal fissure with a history of hemorrhoids.  Neither does the 
record reflect, nor does the veteran claim to have 
experienced any marked interference with his employment 
solely due to his service-connected disability.  In fact, on 
VA examination in November 2007, it was noted that he was 
currently employed as an operations planner and had not lost 
any time from work during the past twelve-month period due to 
his disability.  For these reasons, the Board finds that 
referral for consideration of the assignment of an 
extraschedular rating for this disability is not warranted.

In sum, the Board finds that an initial compensable rating 
for anal fissure with a history of hemorrhoids is not 
warranted at any time during the pendency of this appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  As the preponderance of 
the evidence is against the claim for an increased rating, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An initial compensable rating for onychomycosis is denied.

An initial compensable rating for anal fissure with a history 
of hemorrhoids is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


